          Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 1 of 49




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
JIMMY FANFAN,                                                 :
                                             Plaintiff,       :
                                                              :   21 Civ. 704 (LGS)
                           -against-                          :
                                                              :       ORDER
DR. DANIEL KAUFMAN,                                           :
                                             Defendant. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:


  I.    AUGUST 9, 2021 ORDER DIRECTING DEFENDANT TO ANSWER

        WHEREAS, the Court granted Plaintiff’s oral application to file, by May 31, 2021, an

amended complaint alleging any additional facts as to Defendants Joaquin Y. and Cheryl

Ancrum and attaching his relevant medical records. Dkt. No. 15.

        WHEREAS, on August 9, 2021, the Court issued an Order stating that Plaintiff did not

file an amended complaint and directing Dr. Daniel Kaufman to answer, move or otherwise

respond to the Complaint by August 30, 2021. Dkt. No. 17.

        WHEREAS, the Court subsequently received by mail Plaintiff’s May 18, 2021, letter

supplement to the Complaint, which is attached as Exhibit A and construed together with the

Complaint as the Amended Complaint. See Brooks v. Westchester Cnty. Jail, No. 19 Civ. 10901,

2019 WL 6735607, at *1 (S.D.N.Y. Dec. 11, 2019) (construing a complaint and amended

complaint together). It is hereby

        ORDERED that, the deadline to answer the operative complaint -- now the Amended

Complaint -- is ADJOURNED sine die and, for the reasons stated below, will be rescheduled

once the U.S. Marshal’s Services has effected service of the Amended Complaint on both Dr.

Kaufman and Defendant Joaquin Y.
          Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 2 of 49




 II.    BIVENS CLAIMS

        WHEREAS, the Prison Litigation Reform Act requires that federal courts screen

complaints brought by prisoners who seek relief against a governmental entity or an officer or

employee of a governmental entity. See U.S.C. § 1915(a). The Court must dismiss a prisoner’s

IFP complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Harnage v. Lightner, 916

F.3d 138, 140 n.1 (2d Cir. 2019).

        WHEREAS, the Court is obliged to construe pro se pleadings liberally and interpret them

to raise the strongest claims that they suggest. Costabile v. N.Y.C. Health and Hosp. Corp., 951

F.3d 77, 80 (2d Cir. 2020); see also Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477 (2d

Cir. 2006) (“There are many cases in which we have said that a pro se litigant is entitled to

special solicitude; that a pro se litigant’s submissions must be construed liberally; and that such

submissions be read to raise the strongest arguments that they suggest.” (internal quotation marks

omitted)). But this “special solicitude” in pro se cases, Triestman, 470 F.3d at 477, has its limits

-- to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        WHEREAS, the Supreme Court has held that under Rule 8, a complaint must include

enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim is facially plausible if the complaint pleads enough factual

detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. Id. at 556. In reviewing the complaint, the Court must accept all well-pleaded

                                                  2
         Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 3 of 49




factual allegations as true. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).

       WHEREAS, because Plaintiff alleges that employees of the federal government violated

his constitutional rights, his claims are construed as arising under Bivens v. Six Unknown Named

Agents of FBI, 403 U.S. 388, 389-90 (1971) (considering whether a complaint stated a federal

cause of action under the Fourth Amendment for damages, where the complaint alleged agents of

the Federal Bureau of Narcotics, acting under color of federal law, made a warrantless entry); see

Iqbal, 556 U.S. at 675-76 (“[Bivens] is the federal analog to suits brought against state officials

under [] 42 U.S.C. § 1983.”) (internal citation omitted).

       WHEREAS, the Amended Complaint purports to allege Bivens claims against Robert

Beaudoin, Cheryl Ancrum and Joaquin Y. See Exhibit A.

       WHEREAS, to state a claim for relief under Bivens, a plaintiff must allege facts that

plausibly show that: (1) the challenged action was attributable to an officer acting under color of

federal law, and (2) such conduct deprived him of a right, privilege, or immunity secured by the

Constitution. See Thomas v. Ashcroft, 470 F.3d 491, 496 (2d Cir. 2006) (citing Bivens, 403 U.S.

at 389); accord Dubois v. City of White Plains, 16 Civ. 07771, 2018 WL 6025868, at *3

(S.D.N.Y. Nov. 16, 2018).

       WHEREAS, Bivens relief is available only against federal officials who are personally

liable for the alleged constitutional violations. Ziglar v. Abbasi, 137 S. Ct. 1843, 1860 (2017);

Turkmen v. Hasty, 789 F.3d 218, 233 (2d Cir. 2015) (citing Iqbal, 556 U.S. at 676-77). A

plaintiff must allege facts showing the defendants’ direct and personal involvement in the alleged

constitutional deprivation. See Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d

Cir. 2013) (“It is well settled in this Circuit that personal involvement of defendants in [the]

alleged constitutional deprivations is a prerequisite to an award of damages under § 1983.”)

                                                  3
         Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 4 of 49




(internal quotation marks omitted); accord Nguedi v. Caulfield, 813 F. App’x 1, 3 (2d Cir. 2020)

(summary order) (affirming dismissal of claims brought against a former police commissioner

for failure to allege personal involvement). “[A] plaintiff must plead and prove the elements of

the underlying constitutional violation directly against [each defendant].” Tangreti v. Bachmann,

983 F.3d 609, 620 (2d Cir. 2020).

       WHEREAS, the Eighth Amendment protects federal pretrial detainees from deliberate

indifference to their serious medical needs. See Charles v. Orange Cnty., 925 F.3d 73, 85 (2d

Cir. 2019). To state a claim for inadequate medical care, a plaintiff must plead facts showing

that (1) the deprivation of medical care is objectively “sufficiently serious” in light of a medical

condition “that may produce death, degeneration, or extreme pain”; and (2) the defendant-official

“knew . . . or should have known that failing to provide the omitted medical treatment would

pose a substantial risk to detainee’s health.” Id. at 86-87.

       WHEREAS, the Amended Complaint states a Bivens claim against Joaquin Y. The

Amended Complaint alleges that Plaintiff made numerous complaints to Joaquin Y. about his

jaw injury and that despite Plaintiff’s requests and pain, Joaquin Y. did not call a doctor. The

Amended Complaint does not allege specific facts sufficient to support Bivens claims against

Cheryl Ancrum or Robert Beaudoin. It is hereby

       ORDERED that any claims against Cheryl Ancrum or Robert Beaudoin are

DISMISSED.


III.   VALENTIN ORDER

       WHEREAS, under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the

district court in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997); accord Genao v. City of

New York, No. 20 Civ. 8721, 2020 WL 7360650, at *1 (S.D.N.Y. Dec. 15, 2020).
                                                  4
         Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 5 of 49




       WHEREAS, in the Complaint and Amended Complaint, Plaintiff supplies sufficient

information to permit the United States Attorney for the Southern District of New York to

identify Joaquin Y. See Exhibit A. It is hereby

       ORDERED that, the United States Attorney for the Southern District of New York, who

is the attorney for and agent of the BOP, shall ascertain the service address for Joaquin Y., and

provide this information to Plaintiff and the Court within sixty days of the date of this Order.

Thereafter, the Court will issue an order directing the Clerk of Court to complete a USM-285

form with the address for Joaquin Y. and deliver all documents necessary to effect service on

Joaquin Y. to the U.S. Marshals Service.


IV.    UPDATED ADDRESS

       WHEREAS, the Court received by mail Plaintiff’s August 2, 2021, letter, attached as

Exhibit B. The August 2, 2021, letter states that Plaintiff is moving to the Metropolitan

Detention Center and that his new address is as follows:

                              Jimmy FanFan (#90863-053)
                              Metropolitan Detention Center
                              80 29th Street
                              Brooklyn, NY 11232

 V.    CONCLUSION

       All claims against Robert Beaudouin and Cheryl Ancrum are DISMISSED with

prejudice.

       The Clerk of Court is respectfully directed to mail a copy of this Order and the Amended

Complaint (Dkt. Nos. 2 and Exhibit A) to the Civil Division of the Office of the United States

Attorney for the Southern District of New York at 86 Chambers Street, 3rd Floor, New York,

New York 10007.


                                                  5
           Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 6 of 49




       The Clerk of Court is also respectfully directed to update Plaintiff’s address on the docket

and to mail a copy of this Order to pro se Plaintiff and to Dr. Daniel Kaufman, at the following

address:

                              Discreet Plastic Surgery;
                              1599 East 15th Street
                              Brooklyn, NY 11230.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a non-frivolous issue); accord United States v.

Kosic, 944 F.3d 448, 449 (2d Cir. 2019).



Dated: August 13, 2021
       New York, New York




                                                 6
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 7 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 8 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 9 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 10 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 11 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 12 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 13 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 14 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 15 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 16 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 17 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 18 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 19 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 20 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 21 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 22 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 23 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 24 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 25 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 26 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 27 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 28 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 29 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 30 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 31 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 32 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 33 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 34 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 35 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 36 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 37 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 38 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 39 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 40 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 41 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 42 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 43 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 44 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 45 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 46 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 47 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 48 of 49
Case 1:21-cv-00704-LGS Document 18 Filed 08/13/21 Page 49 of 49
